Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 13 June 2022 for application number 17/079,968. 
Claims 1, 3, 4, 6 – 9, 12 – 17, and 20 are currently amended.
Claims 2, 5, 10, 11, 18, and 19 are canceled.
Claims 1, 3, 4, 6 – 9, 12 – 17, and 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

 Response to Amendment
Applicant’s amendment filed 13 June 2022 is sufficient to overcome the rejection of claims 1, 3, 4, 6 – 9, 12 – 17, and 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 13 June 2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 6 – 9, 12 – 17, and 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Friedman et al., US Pub. No. 2011/0138148 A1.
Friendman, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 9, 12 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dronamraju et al. [hereafter as Dronamraju], US Pub. No. 2018/0260154 A1 in view of Hankins et al. [hereafter as Hankins], US Pub. No. 2020/0401316 A1 and further in view of Friedman et al. [hereafter as Friendman], US Pub. No. 2011/0138148 A1 and further in view of Jain et al. [hereafter as Jain], US Patent No. 10,126,971 B1.

As per claim 1, Dronamraju discloses a method of providing effective utilization of drive capacities in a storage appliance [“In an example, a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site).”] [para. 0022] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056], comprising:
providing a first set of storage drives [a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site] each of the storage drives in the first set having a first storage capacity, the first storage capacity having a first storage sub-capacity and a second storage sub-capacity [allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas] [“In an example, a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site).”] [para. 0022] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056];
allocating the first storage sub-capacity in each storage drive in the first set for storing hot data [“A set of allocation areas (e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data.”] [Abstract] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056], 
allocating the second storage sub-capacity in each storage drive in the first set for storing cold data [“A set of allocation areas (e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., …, cold data, ….”] [Abstract] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056]; 
However, Dronamraju does not explicitly disclose different drive capacities:
the first storage sub-capacity and the second storage sub- capacity corresponding to predetermined threshold percentages of the first storage capacity;
determining that blocks of cold data stored in the allocated second storage sub-capacity transition to blocks of hot data; and 
reallocating the first storage sub-capacity and the second storage sub-capacity in each storage drive in the first set while maintaining the predetermined threshold percentages of the first storage capacity, 
wherein, having reallocated the first storage sub-capacity and the second storage sub-capacity, the blocks of hot data are located within the reallocated first storage sub-capacity.
Hankins teaches different drive capacities [“Referring to FIG. 2A, storage cluster 161 is scalable, meaning that storage capacity with non-uniform storage sizes is readily added, as described above. One or more storage nodes 150 can be plugged into or removed from each chassis and the storage cluster self-configures in some embodiments. Plug-in storage nodes 150, whether installed in a chassis as delivered or later added, can have different sizes. For example, in one embodiment a storage node 150 can have any multiple of 4 TB, e.g., 8 TB, 12 TB, 16 TB, 32 TB, etc. In further embodiments, a storage node 150 could have any multiple of other storage amounts or capacities. Storage capacity of each storage node 150 is broadcast, and influences decisions of how to stripe the data. For maximum storage efficiency, an embodiment can self-configure as wide as possible in the stripe, subject to a predetermined requirement of continued operation with loss of up to one, or up to two, non-volatile solid state storage units 152 or storage nodes 150 within the chassis.”] [para. 0076].
Dronamraju and Hankins are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dronamraju with Hankins in order to modify Dronamraju for “different drive capacities” as taught by Hankins.  One of ordinary skill in the art would be motivated to combine Dronamraju with Hankins before the effective filing date of the claimed invention to improve a system by providing for the ability where a “storage cluster … is scalable, meaning that storage capacity with non-uniform storage sizes is readily added”. [Hankins, para. 0076].
However, Dronamraju and Hankins do not explicitly disclose the first storage sub-capacity and the second storage sub- capacity corresponding to predetermined threshold percentages of the first storage capacity;
determining that blocks of cold data stored in the allocated second storage sub-capacity transition to blocks of hot data; and 
reallocating the first storage sub-capacity and the second storage sub-capacity in each storage drive in the first set while maintaining the predetermined threshold percentages of the first storage capacity, 
wherein, having reallocated the first storage sub-capacity and the second storage sub-capacity, the blocks of hot data are located within the reallocated first storage sub-capacity.
Friendman teaches the first storage sub-capacity and the second storage sub- capacity [hot region 110 and the cold region 120] corresponding to predetermined threshold percentages of the first storage capacity [“In various embodiments, the relative sizes of the hot region 110 and the cold region 120 may be proportional to storage usage parameters. In an exemplary two partition scenario, partitioning may be based on the ratio of allocated hot data 215 to allocated cold data 225, and the storage usage and data access performance may be improved by dynamic rebalancing of the relative sizes of the partitions in response to changes in the ratio of hot to cold data. For example, in embodiments, the percentage of the disk occupied by each partition may correspond to the percentage of its corresponding set of allocated data, and if at least one of the percentages of allocated data changes by more than a threshold value, the disk partition sizes are rebalanced to correspond to the new allocated data percentage values.”] [para. 0043];
determining that blocks of cold data stored in the allocated second storage sub-capacity to blocks of hot data [changes in the ratio of hot to cold data] [“In various embodiments, the relative sizes of the hot region 110 and the cold region 120 may be proportional to storage usage parameters. In an exemplary two partition scenario, partitioning may be based on the ratio of allocated hot data 215 to allocated cold data 225, and the storage usage and data access performance may be improved by dynamic rebalancing of the relative sizes of the partitions in response to changes in the ratio of hot to cold data. For example, in embodiments, the percentage of the disk occupied by each partition may correspond to the percentage of its corresponding set of allocated data, and if at least one of the percentages of allocated data changes by more than a threshold value, the disk partition sizes are rebalanced to correspond to the new allocated data percentage values.”] [para. 0043]; and 
reallocating the first storage sub-capacity and the second storage sub-capacity in each storage drive in the first set while maintaining the predetermined threshold percentages of the first storage capacity [“In various embodiments, the relative sizes of the hot region 110 and the cold region 120 may be proportional to storage usage parameters. In an exemplary two partition scenario, partitioning may be based on the ratio of allocated hot data 215 to allocated cold data 225, and the storage usage and data access performance may be improved by dynamic rebalancing of the relative sizes of the partitions in response to changes in the ratio of hot to cold data. For example, in embodiments, the percentage of the disk occupied by each partition may correspond to the percentage of its corresponding set of allocated data, and if at least one of the percentages of allocated data changes by more than a threshold value, the disk partition sizes are rebalanced to correspond to the new allocated data percentage values.”] [para. 0043], 
wherein, having reallocated the first storage sub-capacity and the second storage sub-capacity, the blocks of hot data are located within the reallocated first storage sub-capacity [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069] [“In embodiments, performance-critical data assigned a hot disk region placement attribute are allocated to a hot disk region, while data assigned a cold disk region placement attribute are allocated to a cold disk region. In various embodiments, a boundary adjustment is made to optimize storage usage and/or data access performance, as previously discussed. After the adjustment of the boundary between two partitions, the data stored within the partitions may need to be rebalanced 615 to insure that misplaced data (i.e., data associated with one partition that now are located within the other partition) are reallocated to the partition with which they are associated.”] [paras. 0066 – 0067].
Dronamraju, Hankins, and Friendman are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dronamraju and Hankins with Friendman in order to modify Dronamraju and Hankins for “the first storage sub-capacity and the second storage sub- capacity corresponding to predetermined threshold percentages of the first storage capacity;
determining that blocks of cold data stored in the allocated second storage sub-capacity to blocks of hot data; and 
reallocating the first storage sub-capacity and the second storage sub-capacity in each storage drive in the first set while maintaining the predetermined threshold percentages of the first storage capacity, 
wherein, having reallocated the first storage sub-capacity and the second storage sub-capacity, the blocks of hot data are located within the reallocated first storage sub-capacity” as taught by Friendman.  One of ordinary skill in the art would be motivated to combine Dronamraju and Hankins with Friendman before the effective filing date of the claimed invention to improve a system by providing for the ability where a “the storage usage and data access performance may be improved by dynamic rebalancing of the relative sizes of the partitions in response to changes in the ratio of hot to cold data.” [Friendman, para. 0043].
However, Dronamraju, Hankins, and Friendman do not explicitly disclose the blocks of cold data transition to blocks of hot data.
Jain teaches the blocks of cold data transition to blocks of hot data [“Moreover, a data relocator program may be used to relocate data between the different storage tiers as the current temperature corresponding to the data is updated. For example, data which has recently transitioned from having a "cold" temperature to a " hot" temperature may be relocated from a lower performance storage tier, to a higher performance storage tier. It should be noted that "higher performance" and "lower performance" as used herein is intended to refer to the relative average data access time for fulfilling a read and/or write request, which can be readily determined via product literature, observing the performance of the respective tiers, etc. For example, lower performance storage tiers may include magnetic tape storage, optical media, relatively slower accessing HDDs, etc., while higher performance storage tiers may include nonvolatile memory (NVM), NVRAM, solid state memory in SSDs, flash memory, SSD arrays, flash memory arrays, etc. Again, the efficiency of high performance storage tier consumption at a given point in time is improved dramatically over conventional products as a result.”] [col. 22, first paragraph].
Dronamraju, Hankins, Friendman, and Jain are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Dronamraju, Hankins, and Friendman with Jain in order to modify Dronamraju, Hankins, and Friendman for “the blocks of cold data transition to blocks of hot data” as taught by Jain.  One of ordinary skill in the art would be motivated to combine Dronamraju, Hankins, and Friendman with Jain before the effective filing date of the claimed invention to improve a system by providing for the ability where a “data relocator program may be used to relocate data between the different storage tiers as the current temperature corresponding to the data is updated. …, the efficiency of high performance storage tier consumption at a given point in time is improved dramatically over conventional products as a result.” [Jain, col. 22, first paragraph].
Claims 9 and 17 are rejected with like reasoning.

As per claim 3, Dronamraju in view of Hankins and further in view of Friendman and further in view of Jain discloses the method of claim 1 Dronamraju discloses further comprising:
placing the blocks of hot data in the first storage sub-capacity of each storage drive in the first set in accordance with a RAID configuration [“Policies 402 may be assigned to allocation areas. In an example, a first policy 404 may be assigned to the first allocation area 420 and/or other allocation areas. The first policy 404 may specify that hot data (e.g., data that is accessed above a threshold frequency) is to be stored within the first allocation area 420 and/or the other allocation areas. A second policy 406 may be assigned to the second allocation area 422 and/or other allocation areas. The second policy 406 may specify that cold data (e.g., data that is accessed below the threshold frequency) is to be stored within the second allocation area 422 and/or the other allocation areas.”] [para. 0057] [“In one embodiment, storage of information on disk arrays 218, 220, 222 can be implemented as one or more storage volumes 230, 232 that are comprised of a cluster of disks 224, 226, 228 defining an overall logical arrangement of disk space. The disks 224, 226, 228 that comprise one or more volumes are typically organized as one or more groups of RAIDs. As an example, volume 230 comprises an aggregate of disk arrays 218 and 220, which comprise the cluster of disks 224 and 226.”] [para. 0038] [para. 0062].
Friendman teaches reallocated first storage sub-capacity [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069].
Claim 16 is rejected with like reasoning.

As per claim 4, Dronamraju in view of Hankins and further in view of Friendman and further in view of Jain discloses the method of claim 3 Dronamraju discloses further comprising:
providing a second set of storage drives, each storage drive in the second set having a second storage capacity [a second storage aggregate comprising a second logical grouping of one or more storage devices)] [allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas] [“In an example, a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site).”] [para. 0022] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056]; 
allocating the second storage capacity in each storage drive in the second set for storing hot data [allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas] [set of allocation areas … hot data] [“In an example, a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site).”] [para. 0022] [“A set of allocation areas (e.g., ranges of block numbers such as virtual block numbers) are defined for a storage device. Data having particular characteristics (e.g., user data, metadata, hot data, cold data, randomly accessed data, sequentially accessed data, etc.) will be sent to the storage device for selective storage in corresponding allocation areas. For example, when a file system receives a write stream of hot data, the hot data may be assigned to a stream. The stream will be tagged using a stream identifier that is used as an indicator to the storage device to process data of the stream using an allocation area defined for hot data.”] [Abstract] [“FIG. 4 illustrates an example of a system 400 for selectively storing data into allocation areas using streams. A set of allocation areas may be defined for a storage device 416, such as for storage media 418 of the storage device 416. For example, a first allocation area 420 may be defined as encompassing a first block range such as from a virtual block number (0) to a virtual block number (49). A second allocation area 422 may be defined as encompassing a second block range such as from a virtual block number (50) to a virtual block number (99). A third allocation area 424 may be defined as encompassing a third block range such as from a virtual block number (100) to a virtual block number (149). It may be appreciated that allocation areas may have the same or different sizes as one another and that the entire storage space or merely a portion of the storage space of the storage device 416 may be used for defining allocation areas. In this way, any number of allocation areas may be defined for the storage device 416.”] [para. 0056], 
wherein the second storage sub-capacity of each storage drive in the first set corresponds to a cold storage tier, wherein the first storage sub-capacity of each storage drive in the first set and the allocated second storage sub-capacity of each storage drive in the second set collectively correspond to a hot storage tier [“Policies 402 may be assigned to allocation areas. In an example, a first policy 404 may be assigned to the first allocation area 420 and/or other allocation areas. The first policy 404 may specify that hot data (e.g., data that is accessed above a threshold frequency) is to be stored within the first allocation area 420 and/or the other allocation areas. A second policy 406 may be assigned to the second allocation area 422 and/or other allocation areas. The second policy 406 may specify that cold data (e.g., data that is accessed below the threshold frequency) is to be stored within the second allocation area 422 and/or the other allocation areas.”] [para. 0057] [“It may be appreciated that any number of policies may be assigned to a single allocation area (e.g., a ninth policy specifying that hot data can be stored within a seventh allocation area and an tenth policy specifying that metadata can be stored within the seventh allocation area), and that a policy may be assigned to more than one allocation area (e.g., a policy specify that hot data can be stored within the first allocation area 420, the seventh allocation area, and a ninth allocation area). It may also be appreciated that a policy may apply to a single classification of data (e.g., hot data) or may apply to multiple classifications of data (e.g., a policy specifying where to store hot data, where to store cold data, where to store user data, etc.). FIG. 5 illustrates an example of a system 500 for selectively storing data into allocation areas using streams. Allocation areas may be defined across multiple storage devices 502. For example, a first allocation area 512 may be defined across first portions of a first storage device 504, a second storage device 506, a third storage device 508, a parity storage device 510, and/or other storage devices (e.g., storage devices having a RAID configuration). In this way, data, within a stream that is tagged with a stream identifier associated with the first allocation area 512, may be stored within the first allocation area 512 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510. A second allocation area 514 may be defined across second portions of the first storage device 504, the second storage device 506, the third storage device 508, the parity storage device 510, and/or other storage devices. In this way, data, within a stream that is tagged with a stream identifier associated with the second allocation area 514, may be stored within the second allocation area 514 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510.”] [paras. 0061 – 0063], and
by placing the blocks of hot data in accordance with the RAID configuration that spans all the storage drives [“It may be appreciated that any number of policies may be assigned to a single allocation area (e.g., a ninth policy specifying that hot data can be stored within a seventh allocation area and an tenth policy specifying that metadata can be stored within the seventh allocation area), and that a policy may be assigned to more than one allocation area (e.g., a policy specify that hot data can be stored within the first allocation area 420, the seventh allocation area, and a ninth allocation area). It may also be appreciated that a policy may apply to a single classification of data (e.g., hot data) or may apply to multiple classifications of data (e.g., a policy specifying where to store hot data, where to store cold data, where to store user data, etc.). FIG. 5 illustrates an example of a system 500 for selectively storing data into allocation areas using streams. Allocation areas may be defined across multiple storage devices 502. For example, a first allocation area 512 may be defined across first portions of a first storage device 504, a second storage device 506, a third storage device 508, a parity storage device 510, and/or other storage devices (e.g., storage devices having a RAID configuration). In this way, data, within a stream that is tagged with a stream identifier associated with the first allocation area 512, may be stored within the first allocation area 512 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510. A second allocation area 514 may be defined across second portions of the first storage device 504, the second storage device 506, the third storage device 508, the parity storage device 510, and/or other storage devices. In this way, data, within a stream that is tagged with a stream identifier associated with the second allocation area 514, may be stored within the second allocation area 514 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510.”] [paras. 0061 – 0063].
Hankins teaches storage tier, storage tier [“As such, the separation of compute resources and storage resources may also allow independent scaling of each tier, avoiding many of the complexities inherent in managing both together. As the data set size grows or new data sets are considered, a scale out storage system must be able to expand easily.”] [para. 0163], and wherein the method further comprises:
scaling a performance level of the hot storage tier [storage resources may also allow independent scaling of each tier] by placing the hot blocks of data in accordance with RAID configuration that spans all the storage drives in the first set and all the storage drives in the second set [Redundant Array of Independent Drives (`RAID`) or RAID-like data redundancy operations] [data to be stored in the storage drives 171A-F] [Fig. 1A] [“Storage tasks may include writing data received from the computing devices 164A-B to storage array 102A-B, erasing data from storage array 102A-B, retrieving data from storage array 102A-B and providing data to computing devices 164A-B, monitoring and reporting of disk utilization and performance, performing redundancy operations, such as Redundant Array of Independent Drives (`RAID`) or RAID-like data redundancy operations, compressing data, encrypting data, and so forth.”] [para. 0030] [“In some implementations, the NVRAM devices of a persistent storage resource 170A-B may be configured to receive, from the storage array controller 110A-D, data to be stored in the storage drives 171A-F. In some examples, the data may originate from computing devices 164A-B. In some examples, writing data to the NVRAM device may be carried out more quickly than directly writing data to the storage drive 171A-F. In implementations, the storage array controller 110A-D may be configured to utilize the NVRAM devices as a quickly accessible buffer for data destined to be written to the storage drives 171A-F.”] [para. 0032] [“As such, the separation of compute resources and storage resources may also allow independent scaling of each tier, avoiding many of the complexities inherent in managing both together. As the data set size grows or new data sets are considered, a scale out storage system must be able to expand easily.”] [para. 0163] [“Continuing with FIG. 7, partitioning schemes 712 (and corresponding number of partitions 710 in a partitioning scheme 712) could be based on the number of authorities, or chunk size. A partitioning scheme 712 could be based on storage tiering, for example reliability tiers, hot (e.g., frequently accessed), cold (e.g., infrequently accessed or archival) or other temperature of data, memory type such as solid-state, single level cell, multilevel cell, or hard drive, access speed, or throughput, etc. Partitions 710 could be based on whether files or objects are random write or random overwrite versus sequential write. Partitions 710 could be based on the number of shards, data size, RAID layouts, or storage layouts.”] [para. 0214].
Friendman teaches reallocated second storage sub-capacity of each storage drive corresponds to a cold storage tier [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069] [“In embodiments, performance-critical data assigned a hot disk region placement attribute are allocated to a hot disk region, while data assigned a cold disk region placement attribute are allocated to a cold disk region.”] [para. 0066], 
the reallocated first storage sub-capacity and the allocated second storage sub-capacity collectively correspond to a hot storage tier [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069] [“In embodiments, performance-critical data assigned a hot disk region placement attribute are allocated to a hot disk region, while data assigned a cold disk region placement attribute are allocated to a cold disk region.”] [para. 0066].

As per claim 6, Dronamraju in view of Hankins and further in view of Friendman and further in view of Jain discloses the method of claim 1 Hankins teaches further comprising: 
each storage drive in the first set [“Storage tasks may include writing data received from the computing devices 164A-B to storage array 102A-B, erasing data from storage array 102A-B, retrieving data from storage array 102A-B and providing data to computing devices 164A-B, monitoring and reporting of disk utilization and performance, performing redundancy operations, such as Redundant Array of Independent Drives (`RAID`) or RAID-like data redundancy operations, compressing data, encrypting data, and so forth.”] [para. 0030] [“In some implementations, the NVRAM devices of a persistent storage resource 170A-B may be configured to receive, from the storage array controller 110A-D, data to be stored in the storage drives 171A-F. In some examples, the data may originate from computing devices 164A-B. In some examples, writing data to the NVRAM device may be carried out more quickly than directly writing data to the storage drive 171A-F. In implementations, the storage array controller 110A-D may be configured to utilize the NVRAM devices as a quickly accessible buffer for data destined to be written to the storage drives 171A-F.”] [para. 0032] [“As such, the separation of compute resources and storage resources may also allow independent scaling of each tier, avoiding many of the complexities inherent in managing both together. As the data set size grows or new data sets are considered, a scale out storage system must be able to expand easily.”] [para. 0163] [“Continuing with FIG. 7, partitioning schemes 712 (and corresponding number of partitions 710 in a partitioning scheme 712) could be based on the number of authorities, or chunk size. A partitioning scheme 712 could be based on storage tiering, for example reliability tiers, hot (e.g., frequently accessed), cold (e.g., infrequently accessed or archival) or other temperature of data, memory type such as solid-state, single level cell, multilevel cell, or hard drive, access speed, or throughput, etc. Partitions 710 could be based on whether files or objects are random write or random overwrite versus sequential write. Partitions 710 could be based on the number of shards, data size, RAID layouts, or storage layouts.”] [para. 0214].
Dronamraju discloses the first storage sub-capacity of each storage drive [“Policies 402 may be assigned to allocation areas. In an example, a first policy 404 may be assigned to the first allocation area 420 and/or other allocation areas. The first policy 404 may specify that hot data (e.g., data that is accessed above a threshold frequency) is to be stored within the first allocation area 420 and/or the other allocation areas. A second policy 406 may be assigned to the second allocation area 422 and/or other allocation areas. The second policy 406 may specify that cold data (e.g., data that is accessed below the threshold frequency) is to be stored within the second allocation area 422 and/or the other allocation areas.”] [para. 0057] [“It may be appreciated that any number of policies may be assigned to a single allocation area (e.g., a ninth policy specifying that hot data can be stored within a seventh allocation area and an tenth policy specifying that metadata can be stored within the seventh allocation area), and that a policy may be assigned to more than one allocation area (e.g., a policy specify that hot data can be stored within the first allocation area 420, the seventh allocation area, and a ninth allocation area). It may also be appreciated that a policy may apply to a single classification of data (e.g., hot data) or may apply to multiple classifications of data (e.g., a policy specifying where to store hot data, where to store cold data, where to store user data, etc.). FIG. 5 illustrates an example of a system 500 for selectively storing data into allocation areas using streams. Allocation areas may be defined across multiple storage devices 502. For example, a first allocation area 512 may be defined across first portions of a first storage device 504, a second storage device 506, a third storage device 508, a parity storage device 510, and/or other storage devices (e.g., storage devices having a RAID configuration). In this way, data, within a stream that is tagged with a stream identifier associated with the first allocation area 512, may be stored within the first allocation area 512 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510. A second allocation area 514 may be defined across second portions of the first storage device 504, the second storage device 506, the third storage device 508, the parity storage device 510, and/or other storage devices. In this way, data, within a stream that is tagged with a stream identifier associated with the second allocation area 514, may be stored within the second allocation area 514 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510.”] [paras. 0061 – 0063].
Friendman teaches reallocated first storage sub-capacity [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069].
Jain teaches moving the blocks of hot data to the storage sub-capacity [“Moreover, a data relocator program may be used to relocate data between the different storage tiers as the current temperature corresponding to the data is updated. For example, data which has recently transitioned from having a "cold" temperature to a " hot" temperature may be relocated from a lower performance storage tier, to a higher performance storage tier. It should be noted that "higher performance" and "lower performance" as used herein is intended to refer to the relative average data access time for fulfilling a read and/or write request, which can be readily determined via product literature, observing the performance of the respective tiers, etc. For example, lower performance storage tiers may include magnetic tape storage, optical media, relatively slower accessing HDDs, etc., while higher performance storage tiers may include nonvolatile memory (NVM), NVRAM, solid state memory in SSDs, flash memory, SSD arrays, flash memory arrays, etc. Again, the efficiency of high performance storage tier consumption at a given point in time is improved dramatically over conventional products as a result.”] [col. 22, first paragraph].
Claims 6 and 20 are rejected with like reasoning.

As per claim 7, Dronamraju in view of Hankins and further in view of Friendman and further in view of Jain discloses the method of claim 1 Dronamraju discloses wherein the one or more of the first storage sub-capacity and the second storage sub-capacity is performed within contiguous storage space of the first storage capacity of each storage drive in the first set [“FIG. 5 illustrates an example of a system 500 for selectively storing data into allocation areas using streams. Allocation areas may be defined across multiple storage devices 502. For example, a first allocation area 512 may be defined across first portions of a first storage device 504, a second storage device 506, a third storage device 508, a parity storage device 510, and/or other storage devices (e.g., storage devices having a RAID configuration). In this way, data, within a stream that is tagged with a stream identifier associated with the first allocation area 512, may be stored within the first allocation area 512 such as stored across one or more of the first storage device 504, the second storage device 506, the third storage device 508, and/or the parity storage device 510.”] [para. 0062].
Friendman teaches reallocating one or more of the first storage sub-capacity [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069].
Claim 13 is rejected with like reasoning.

As per claim 8, Dronamraju in view of Hankins and further in view of Friendman and further in view of Jain discloses the method of claim 1 Dronamraju discloses wherein the one or more of the first storage sub-capacity and the second storage sub- capacity is performed within noncontiguous storage space of the first storage capacity of each storage drive in the first set [“In another example, the characteristics can correspond to sequentially accessed data (e.g., data stored within contiguous blocks) or randomly accessed data (e.g., data stored within blocks that are not contiguous).”] [para. 0001].
Friendman teaches reallocating one or more of the first storage sub-capacity [“FIG. 7 depicts a method 700 for rebalancing stored data according to various embodiments of the invention. Method 700 may be implemented as step 615 in embodiments of method 600, and may be implemented in embodiments of data reallocator 520 in dynamic repartitioning system 500.”] [para. 0069].
Claim 14 is rejected with like reasoning.

Claim 15, is rejected with like reasoning as claims 3 and 4 above, except for the following remaining claim limitations:
wherein each of the storage drives in the first set and each of the storage drives in the second set correspond to the same type of storage drive.
Hankins teaches wherein each of the storage drives in the first set and each of the storage drives in the second set correspond to the same type of storage drive [“For example, the storage drive 171A-F may be one or more solid-state drives (`SSDs`), flash memory based storage, any type of solid-state non-volatile memory, or any other type of non-mechanical storage device.”] [para. 0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135